Exhibit 10.1




AGREEMENT




Clear Skies Solar, Inc. (the “Company”) and Alpha Capital Anstalt (the “Holder”)
agree that the Holder is entitled to receive shares of common stock of the
Company upon conversion of outstanding promissory notes issued by the Company to
the Holder in the aggregate principal amount of $275,000 (the “Notes”). The
Holder shall expeditiously convert the entire outstanding amount of the Notes
(principal and interest), provided, however, the Holder may convert the Notes in
such a manner so that the Holder and its affiliates will not at any time
beneficially own more than 9.99% of the outstanding shares of common stock of
the Company without violating this Agreement. Beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulation 13d-3 thereunder. The Holder may waive the
limitation described herein, in whole or in part, effective 61 days following
written notice to the Company. Subject to the foregoing, the Holder shall not be
limited to only 9.99% and may exceed 9.99% if it so chooses. The Holder shall
have the authority and obligation to determine whether this restriction will
limit receipt of shares hereunder and, to the extent that the Holder determines
that the limitation contained herein applies, the determination of when to
receive shares shall be the sole responsibility and obligation of the Holder.
Upon receipt of a request from Holder for delivery of shares, Borrower will
promptly contact the transfer agent to issue and deliver those shares to Holder.




In addition, the Holder hereby (a) waives any and all rights under the Notes and
related subscription agreement (the “SA”) relating to: (i) any rights of first
refusal, (ii) anti-dilution and most favored nations provisions, and (iii)
negative covenants in the SA, including but not limited to limitations on filing
of any registration statements under the Securities Act of 1933, as amended, and
transactions with affiliates and other insiders, and (b) hereby releases any and
all security interests in any collateral pledged to the Holder to secure the
Notes. The Holder shall execute any further instruments and take further action
as the Company reasonably requests to effect the purposes of this Agreement,
including but not limited to filing UCC-3 termination statements regarding the
collateral. The Holder may not convey, transfer, sell or assign any of the
Notes, unless the recipient acknowledges that the waivers herein are binding on
such recipient. This Agreement shall be binding on the successors and assigns of
the Holder, and the Holder covenants and agrees that all successors and assigns
shall agree to be bound by the terms and conditions of this Agreement and shall
expeditiously convert the entire amount of any Notes in accordance with the
terms hereof, following such assignment.




Dated: August 2, 2010




CLEAR SKIES SOLAR, INC.




By: /s/ Arthur Goldberg              

Name:  Arthur Goldberg

Title:    Vice President & CFO

AGREED AND ACCEPTED:




ALPHA CAPITAL ANSTALT




By: /s/ Konrad Ackerman             

Name:  Konrad Ackerman

Title:    Director



